
	
		II
		112th CONGRESS
		1st Session
		S. 693
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. McCain (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a term certain for the
		  conservatorships of Fannie Mae and Freddie Mac, to provide conditions for
		  continued operation of such enterprises, and to provide for the wind down of
		  such operations and the dissolution of such enterprises.
	
	
		1.Short titleThis Act may be cited as the
			 GSE Bailout Elimination and Taxpayer
			 Protection Act.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CharterThe term charter
			 means—
				(A)with respect to the Federal National
			 Mortgage Association, the Federal National Mortgage Association Charter Act (12
			 U.S.C. 1716 et seq.); and
				(B)with respect to the Federal Home Loan
			 Mortgage Corporation, the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
			 1451 et seq.).
				(2)DirectorThe term Director means the
			 Director of the Federal Housing Finance Agency.
			(3)EnterpriseThe term enterprise
			 means—
				(A)the Federal National Mortgage Association;
			 and
				(B)the Federal Home Loan Mortgage
			 Corporation.
				(4)GuaranteeThe term guarantee means,
			 with respect to an enterprise, the credit support of the enterprise that is
			 provided by the Federal Government through its charter as a
			 government-sponsored enterprise.
			3.Termination of current
			 conservatorship
			(a)In generalUpon the expiration of the period referred
			 to in subsection (b), the Director of the Federal Housing Finance Agency shall
			 determine, with respect to each enterprise, if the enterprise is financially
			 viable at that time and—
				(1)if the Director determines that the
			 enterprise is financially viable, immediately take all actions necessary to
			 terminate the conservatorship for the enterprise that is in effect pursuant to
			 section 1367 of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4617); or
				(2)if the Director determines that the
			 enterprise is not financially viable, immediately appoint the Federal Housing
			 Finance Agency as receiver under section 1367 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 and carry out such
			 receivership under the authority of such section.
				(b)TimingThe period referred to in this subsection
			 is, with respect to an enterprise, the 24-month period beginning upon the date
			 of the enactment of this Act.
			(c)Financial viabilityThe Director may not determine that an
			 enterprise is financially viable for purposes of subsection (a) if the Director
			 determines that any of the conditions for receivership set forth in paragraph
			 (3) or (4) of section 1367(a) of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4617(a)) exists at the time with
			 respect to the enterprise.
			4.Limitations on enterprise
			 authority
			(a)Limitations effective upon
			 enactmentUpon the enactment
			 of this Act, the following provisions shall take effect:
				(1)Repeal of mandatory housing
			 activities
					(A)Repeal of housing goalsThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 is amended by striking sections 1331 through
			 1336 (12 U.S.C. 4561–6).
					(B)Conforming amendmentsFederal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 is amended—
						(i)in section 1303(28) (12 U.S.C. 4502(28)),
			 by striking , and, for the purposes and all that follows through
			 designated disaster areas;
						(ii)in section 1324(b)(1)(A) (12 U.S.C.
			 4544(b)(1)(A)), by striking clauses (i), (ii), and (iv);
						(iii)in section 1339(h) (12 U.S.C. 4569(h)), by
			 striking paragraph (7);
						(iv)in section 1341 (12 U.S.C. 4581)—
							(I)in subsection (a)—
								(aa)in paragraph (1), by inserting
			 or after the semicolon at the end;
								(bb)in paragraph (2), by striking the semicolon
			 at the end and inserting a period; and
								(cc)by striking paragraphs (3) and (4);
			 and
								(II)in subsection (b)(2)—
								(aa)in subparagraph (A), by inserting
			 or after the semicolon at the end;
								(bb)by striking subparagraphs (B) and (C);
			 and
								(cc)by redesignating subparagraph (D) as
			 subparagraph (B);
								(v)in section 1345(a) (12 U.S.C.
			 4585(a))—
							(I)in paragraph (1), by inserting
			 or after the semicolon at the end;
							(II)in paragraph (2), by striking the semicolon
			 at the end and inserting a period; and
							(III)by striking paragraphs (3) and (4);
			 and
							(vi)in section 1371(a)(2) (12 U.S.C.
			 4631(a)(2)), by striking with any housing goal established under subpart
			 B of part 2 of subtitle A of this title, with section 1336 or 1337 of this
			 title,.
						(C)Repeal of Housing Trust Fund
						(i)RepealThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 is amended by striking sections 1337 and 1338
			 (12 U.S.C. 4567, 4568).
						(ii)Conforming amendmentsThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 is amended—
							(I)in section 1303(24)(B) (12 U.S.C.
			 4502(24)(B)), by striking 1338 and;
							(II)in section 1324(b)(1)(A) (12 U.S.C.
			 4544(b)(1)(A))—
								(aa)by striking clause (iii);
								(bb)by striking the dash after
			 which and inserting the text of clause (v) and a period;
			 and
								(cc)by striking clause (v);
								(III)in section 1339(b)—
								(aa)by striking paragraph (1);
								(bb)by striking the dash after consist
			 of and inserting the text of paragraph (2) and a period; and
								(cc)by striking paragraph (2); and
								(IV)in section 1346 (12 U.S.C. 4585), by
			 striking subsection (f).
							(2)Portfolio limitationsSubtitle B of title XIII of the Housing and
			 Community Development Act of 1992 (12 U.S.C. 4611 et seq.) is amended by adding
			 at the end the following new section:
					
						1369E.Restriction on mortgage assets of
				enterprises
							(a)RestrictionNo enterprise shall own, as of any
				applicable date in this subsection or thereafter, mortgage assets in excess
				of—
								(1)upon the expiration of the 1-year period
				that begins upon the enactment of the GSE
				Bailout Elimination and Taxpayer Protection Act or thereafter,
				$700,000,000,000;
								(2)upon the expiration of the 2-year period
				that begins upon the enactment of such Act or thereafter,
				$600,000,000,000;
								(3)upon the expiration of the 3-year period
				that begins upon the enactment of such Act or thereafter,
				$475,000,000,000;
								(4)upon the expiration of the 4-year period
				that begins upon the enactment of such Act or thereafter, $350,000,000,000;
				and
								(5)upon the expiration of the 5-year period
				that begins upon the enactment of such Act or thereafter,
				$250,000,000,000.
								(b)Definition of mortgage assetsFor purposes of this section, the term
				mortgage assets means, with respect to an enterprise, assets of
				such enterprise consisting of mortgages, mortgage loans, mortgage-related
				securities, participation certificates, mortgage-backed commercial paper,
				obligations of real estate mortgage investment conduits and similar assets, in
				each case to the extent such assets would appear on the balance sheet of such
				enterprise in accordance with generally accepted accounting principles in
				effect in the United States as of September 7, 2008 (as set forth in the
				opinions and pronouncements of the Accounting Principles Board and the American
				Institute of Certified Public Accountants and statements and pronouncements of
				the Financial Accounting Standards Board from time to time; and without giving
				any effect to any change that may be made after September 7, 2008, in respect
				of Statement of Financial Accounting Standards No. 140 or any similar
				accounting
				standard).
							.
				(3)Repeal of increases to conforming loan
			 limits
					(A)Repeal of temporary increases
						(i)Continuing Appropriations Act,
			 2011Section 146 of the
			 Continuing Appropriations Act, 2011 (Public Law 111–242; 124 Stat. 2615) is
			 hereby repealed.
						(ii)Continuing Appropriations Resolution,
			 2010Section 167 of the
			 Continuing Appropriations Resolution, 2010 (division B of Public Law 111–68 (as
			 added by section 104 of division B of Public Law 111–88; 123 Stat. 2973)) is
			 hereby repealed.
						(iii)American Recovery and Reinvestment Act of
			 2009Section 1203 of division
			 A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat. 225) is hereby repealed.
						(iv)Economic Stimulus Act of 2008Section 201 of the Economic Stimulus Act of
			 2008 (Public Law 110–185; 122 Stat. 619) is hereby repealed.
						(B)Repeal of general limit and permanent
			 high-cost area increaseParagraph (2) of section 302(b) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) and
			 paragraph (2) of section 305(a) of the Federal Home Loan Mortgage Corporation
			 Act (12 U.S.C. 1454(a)(2)) are each amended to read as such sections were in
			 effect immediately before the enactment of the Housing and Economic Recovery
			 Act of 2008 (Public Law 110–289).
					(C)Repeal of new housing price
			 indexSection 1322 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as
			 added by section 1124(d) of the Housing and Economic Recovery Act of 2008
			 (Public Law 110–289), is hereby repealed.
					(D)RepealSection 1124 of the Housing and Economic
			 Recovery Act of 2008 (Public Law 110–289) is hereby repealed.
					(E)Establishment of conforming loan
			 limitFor the first year
			 beginning after the date of the enactment of this Act, the limitations
			 governing the maximum original principal obligation of conventional mortgages
			 that may be purchased by the Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation, referred to in section 302(b)(2) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) and
			 section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
			 1454(a)(2)), respectively, shall be considered to be—
						(i)$417,000 for a mortgage secured by a
			 single-family residence,
						(ii)$533,850 for a mortgage secured by a
			 2-family residence,
						(iii)$645,300 for a mortgage secured by a
			 3-family residence, and
						(iv)$801,950 for a mortgage secured by a
			 4-family residence,
						and such limits shall be adjusted
			 effective each January 1 thereafter in accordance with such sections 302(b)(2)
			 and 305(a)(2).(4)Increase in guarantee feesSubpart A of part 2 of subtitle A of
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 is
			 amended by adding after section 1326 (12 U.S.C. 4546) the following new
			 section:
					
						1327.Enterprise guarantee fees
							(a)IncreaseSubject to subsection (b), the Director
				shall, by regulation or order, require that each enterprise charge a guarantee
				fee, in connection with any mortgage guaranteed after the expiration of the
				3-year period beginning on the date of the enactment of the
				GSE Bailout Elimination and Taxpayer
				Protection Act, in an amount that the Director determines is
				equivalent to the amount that the enterprise would charge for such a fee if the
				enterprise were held to the same capital standards as private banks or
				financial institutions.
							(b)Option To phase-In over 3
				yearsThe Director may, at
				the discretion of the Director, by regulation or order, provide for compliance
				with subsection (a) by requiring each enterprise to increase the guarantee fee
				charged by the enterprise incrementally during the 3-year period specified in
				subsection (a) in a manner sufficient to comply with subsection (a) upon the
				expiration of the period specified in subsection (a).
							(c)Flexibility in determination of
				increaseTo determine the
				amount of the increase under subsection (a), the Director shall establish a
				pricing mechanism as the Director considers appropriate, taking into
				consideration current market conditions and any data collected pursuant to
				section 1601 of the Housing and Economic Recovery Act of 2008 (12 U.S.C.
				4514a).
							(d)Definition of guarantee feeFor purposes of this section, the term
				guarantee fee means a fee charged by an enterprise in connection
				with any guarantee, issued by the enterprise, of the timely payment of
				principal and interest on securities, notes, and other obligations based on or
				backed by mortgages on residential real properties. Such term includes—
								(1)the guaranty fee charged by the Federal
				National Mortgage Association with respect to mortgage-backed securities;
				and
								(2)the management and guarantee fee charged by
				the Federal Home Loan Mortgage Corporation with respect to participation
				certificates.
								.
				(5)Prohibition of reduction in rate of
			 dividends
					(A)Fannie MaeSection 304 of the Federal National
			 Mortgage Association Charter Act (12 U.S.C. 1719) is amended by adding at the
			 end the following new subsection:
						
							(h)Prohibition of reduction in rate of
				dividends on senior preferred stockNotwithstanding any other provision of law,
				any provision of the Senior Preferred Stock Purchase Agreement entered into
				between the Department of the Treasury and the corporation in September 2008
				(as such Agreement may be amended and restated), or any provision of any
				certificate in connection with such Agreement creating or designating the
				terms, powers, preferences, privileges, limitations, or any other conditions of
				the Variable Liquidation Preference Senior Preferred Stock of the corporation
				issued pursuant to such Agreement, the rate of dividends paid on the Variable
				Liquidation Preference Senior Preferred Stock of the corporation issued
				pursuant to such Agreement shall not be reduced from the rate in effect
				pursuant to such Agreement as of March 1,
				2011.
							.
					(B)Freddie MacSection 306 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1455) is amended by adding at the end the
			 following new subsection:
						
							(m)Prohibition of reduction in rate of
				dividends on senior preferred stockNotwithstanding any other provision of law,
				any provision of the Senior Preferred Stock Purchase Agreement entered into
				between the Department of the Treasury and the Corporation in September 2008
				(as such Agreement may be amended and restated), or any provision of any
				certificate in connection with such Agreement creating or designating the
				terms, powers, preferences, privileges, limitations, or any other conditions of
				the Variable Liquidation Preference Senior Preferred Stock of the Corporation
				issued pursuant to such Agreement, the rate of dividends paid on the Variable
				Liquidation Preference Senior Preferred Stock of the Corporation issued
				pursuant to such Agreement shall not be reduced from the rate in effect
				pursuant to such Agreement as of March 1,
				2011.
							.
					(b)Revised authorityUpon the expiration of the period referred
			 to in section 3(b), if the Director makes the determination under section
			 3(a)(1), the following provisions shall take effect:
				(1)Increase in minimum capital
			 requirementSection 1362 of
			 the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4612) is amended—
					(A)in subsection (a), by striking For
			 purposes of this subtitle, the minimum capital level for each enterprise shall
			 be and inserting The minimum capital level established under
			 subsection (g) for each enterprise may not be lower than;
					(B)in subsection (c)—
						(i)by striking subsections (a)
			 and and inserting subsection;
						(ii)by striking regulated
			 entities the first place such term appears and inserting Federal
			 Home Loan Banks;
						(iii)by striking for the
			 enterprises,;
						(iv)by striking , or for both the
			 enterprises and the banks,;
						(v)by striking the level specified in
			 subsection (a) for the enterprises or; and
						(vi)by striking the regulated entities
			 operate and inserting such banks operate;
						(C)in subsection (d)(1)—
						(i)by striking subsections (a)
			 and and inserting subsection; and
						(ii)by striking regulated entity
			 each place such term appears and inserting Federal home loan
			 bank;
						(D)in subsection (e), by striking
			 regulated entity each place such term appears and inserting
			 Federal home loan bank;
					(E)in subsection (f)—
						(i)by striking the amount of core
			 capital maintained by the enterprises,; and
						(ii)by striking regulated
			 entities and inserting banks; and
						(F)by adding at the end the following new
			 subsection:
						
							(g)Establishment of revised minimum capital
				levels
								(1)In generalThe Director shall cause the enterprises to
				achieve and maintain adequate capital by establishing minimum levels of capital
				for such the enterprises and by using such other methods as the Director deems
				appropriate.
								(2)AuthorityThe Director shall have the authority to
				establish such minimum level of capital for an enterprise in excess of the
				level specified under subsection (a) as the Director, in the Director’s
				discretion, deems to be necessary or appropriate in light of the particular
				circumstances of the enterprise.
								(h)Failure To maintain revised minimum capital
				levels
								(1)Unsafe and unsound practice or
				conditionFailure of a
				enterprise to maintain capital at or above its minimum level as established
				pursuant to subsection (g) of this section may be deemed by the Director, in
				his discretion, to constitute an unsafe and unsound practice or condition
				within the meaning of this title.
								(2)Directive to achieve capital level
									(A)AuthorityIn addition to, or in lieu of, any other
				action authorized by law, including paragraph (1), the Director may issue a
				directive to an enterprise that fails to maintain capital at or above its
				required level as established pursuant to subsection (g) of this
				section.
									(B)PlanSuch directive may require the enterprise
				to submit and adhere to a plan acceptable to the Director describing the means
				and timing by which the enterprise shall achieve its required capital
				level.
									(C)EnforcementAny such directive issued pursuant to this
				paragraph, including plans submitted pursuant thereto, shall be enforceable
				under the provisions of subtitle C of this title to the same extent as an
				effective and outstanding order issued pursuant to subtitle C of this title
				which has become final.
									(3)Adherence to plan
									(A)ConsiderationThe Director may consider such enterprise’s
				progress in adhering to any plan required under this subsection whenever such
				enterprise seeks the requisite approval of the Director for any proposal which
				would divert earnings, diminish capital, or otherwise impede such enterprise’s
				progress in achieving its minimum capital level.
									(B)DenialThe Director may deny such approval where
				it determines that such proposal would adversely affect the ability of the
				enterprise to comply with such
				plan.
									.
					(2)Requirement of minimum downpayment for
			 mortgages purchased
					(A)Fannie maeSubsection (b) of section 302 of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)) is
			 amended by adding at the end the following new paragraph:
						
							(7)Notwithstanding any other provision of this
				Act, the corporation may not newly purchase any mortgage unless the mortgagor
				has paid, in cash or its equivalent on account of the property securing
				repayment such mortgage, in accordance with regulations issued by the Director
				of the Federal Housing Finance Agency, not less than—
								(A)for any mortgage purchased during the
				12-month period beginning upon the expiration of the period referred to in
				section 3(b) of the GSE Bailout Elimination
				and Taxpayer Protection Act, 5 percent of the appraised value of
				the property;
								(B)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (A) of this paragraph, 7.5 percent of the appraised value of
				the property; and
								(C)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (B) of this paragraph, 10 percent of the appraised value of
				the
				property.
								.
					(B)Freddie MacSubsection (a) of section 305 of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by
			 adding at the end the following new paragraph:
						
							(6)Notwithstanding any other provision of this
				Act, the Corporation may not newly purchase any mortgage unless the mortgagor
				has paid, in cash or its equivalent on account of the property securing
				repayment such mortgage, in accordance with regulations issued by the Director
				of the Federal Housing Finance Agency, not less than—
								(A)for any mortgage purchased during the
				12-month period beginning upon the expiration of the period referred to in
				section 3(b) of the GSE Bailout Elimination
				and Taxpayer Protection Act, 5 percent of the appraised value of
				the property;
								(B)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (A) of this paragraph, 7.5 percent of the appraised value of
				the property; and
								(C)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (B) of this paragraph, 10 percent of the appraised value of
				the
				property.
								.
					(3)Requirement to pay State and local
			 taxes
					(A)Fannie maeParagraph (2) of section 309(c) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1723a(c)(2)) is
			 amended—
						(i)by striking shall be exempt
			 from and inserting shall be subject to; and
						(ii)by striking except that any
			 and inserting and any.
						(B)Freddie macSection 303(e) of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1452(e)) is amended—
						(i)by striking shall be exempt
			 from and inserting shall be subject to; and
						(ii)by striking except that any
			 and inserting and any.
						(4)Repeals relating to registration of
			 securities
					(A)Fannie Mae
						(i)Mortgage-backed securitiesSection 304(d) of the Federal National
			 Mortgage Association Charter Act (12 U.S.C. 1719(d)) is amended by striking the
			 fourth sentence.
						(ii)Subordinate obligationsSection 304(e) of the Federal National
			 Mortgage Association Charter Act (12 U.S.C. 1719(e)) is amended by striking the
			 fourth sentence.
						(B)Freddie MacSection 306 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1455) is amended by striking subsection
			 (g).
					5.Required wind down of operations and
			 dissolution of enterprise
			(a)ApplicabilityThis section shall apply to an enterprise
			 upon the expiration of the 3-year period that begins upon the expiration of the
			 period referred to in section 3(b).
			(b)Repeal of charterUpon the applicability of this section to
			 an enterprise, the charter for the enterprise is repealed and the enterprise
			 shall have no authority to conduct new business under such charter, except that
			 the provisions of such charter in effect immediately before such repeal shall
			 continue to apply with respect to the rights and obligations of any holders of
			 outstanding debt obligations and mortgage-backed securities of the
			 enterprise.
			(c)Wind downUpon the applicability of this section to
			 an enterprise, the Director and the Secretary of the Treasury shall jointly
			 take such action, and may prescribe such regulations and procedures, as may be
			 necessary to wind down the operations of an enterprise as an entity chartered
			 by the United States Government over the duration of the 10-year period
			 beginning upon the applicability of this section to the enterprise (pursuant to
			 subsection (a)) in an orderly manner consistent with this Act and the ongoing
			 obligations of the enterprise.
			(d)Division of assets and liabilities;
			 authority to establish holding corporation and dissolution trust
			 fundThe action and
			 procedures required under subsection (c)—
				(1)shall include the establishment and
			 execution of plans to provide for an equitable division and distribution of
			 assets and liabilities of the enterprise, including any liability of the
			 enterprise to the United States Government or a Federal reserve bank that may
			 continue after the end of the period described in subsection (c); and
				(2)may provide for establishment of—
					(A)a holding corporation organized under the
			 laws of any State of the United States or the District of Columbia for the
			 purposes of the reorganization and restructuring of the enterprise; and
					(B)one or more trusts to which to
			 transfer—
						(i)remaining debt obligations of the
			 enterprise, for the benefit of holders of such remaining obligations; or
						(ii)remaining mortgages held for the purpose of
			 backing mortgage-backed securities, for the benefit of holders of such
			 remaining securities.
						
